DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
Applicant argues Kouncar does not disclose a plurality of different encoded copies are encoded and each of the different copies is stored for subsequent retrieval as recited in claims 1 and 8.
The examiner respectfully disagrees. Kouncar teaches one encoded base lay bitstream representing a lower resolution copy of the entire video signal content and one (or more) encoded enhancement layer bitstreams, each of which represents a respective encoded enhancement layer cop of said video signal (paras. 0041-0043; figs. 4 and 5). Kouncar also teaches storing the encoded sub-bitstream on a storage medium (para. 0120). Therefore, claims 1 and 8 stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouncar (US Pub. No. 2012/0281115).
Consider claim 1. Kouncar teaches a process executable by a computing device to store a recorded television program on a storage medium (paras. 0047-0049 describe a video processing and storage system including a source of high resolution video signal content, wherein the source may be a server), the process comprising: determining a first portion of the recorded television program and at least one second portion of the program (para. 0041 describes producing a high quality bitstream and a low resolution version/copy); encoding a plurality of different encoded copies of the recorded television program (paras. 0041-0043 describe one encoded base lay bitstream representing a lower resolution copy of the entire video signal content and one (or more) encoded enhancement layer bitstreams, each of which represents a respective encoded enhancement layer cop of said video signal as shown in figs. 4 and 5); and storing each of the plurality of different encoded copies of the recorded television program on the storage medium for subsequent retrieval (para. 0120 describes storing the encoded sub-bitstream on a storage medium), wherein a first 
Consider claim 7. Kouncar teaches a process of claim 1 wherein the determining occurs after the encoding but prior to the storing (para. 0057 describes determining the first and second portion after the encoding but prior to the storing).
Consider claim 8. Kouncar teaches all claimed limitations as stated above. Kouncar further teaches a computing device comprising a processor (fig. 4 shows a processor 421), a data storage (fig. 4 shows a memory system 421) and an interface to a network (fig. 4 shows a network interface 412).
Claims 4-6 and 9-11 are rejected using similar reasoning as set forth above with respect to claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kouncar (US Pub. No. 2012/0281115) in view of Amsterdam et al. (US Pub. No. 2011/0299836).
Consider claim 3. Kouncar teaches all claimed limitations as stated above, except wherein the first portion of the recorded television program corresponds to programming that is most likely to be viewed by a viewer and wherein the at least one second portion of the recorded television program corresponds to programing that is less likely to be viewed by the viewer. 
However, Amsterdam et al. teaches wherein the first portion of the recorded television program corresponds to programming that is most likely to be viewed by a viewer and wherein the at least one second portion of the recorded television program corresponds to programing that is less likely to be viewed by the viewer (para. 0062 describes re-recording commercials in a lower quality broadcast format).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the first portion of the recorded television program corresponds to programming that is most likely to be viewed by a 
Claim 13 is rejected using similar reasoning as corresponding claim 3 above.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kouncar (US Pub. No. 2012/0281115) in view of Kim et al. (US Pub. No. 2002/0133830).
Consider claim 14. Kouncar teaches all claimed limitations as stated above, except wherein each of the different copies is made up of independently-playable media segments that represent an entire portion of the adaptive media stream.
However, Alexander et al. teaches wherein each of the different copies is made up of independently-playable media segments that represent an entire portion of the adaptive media stream (para. 0110 describes receiving segments of the video file prior to the video being viewed; para. 0116 describes transferring the video file at a faster rate than the play rate, such that the entire video is buffered).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein each of the different copies is made up of independently-playable media segments that represent an entire portion of the adaptive media stream, in order to provide a real-time video-on-demand experience as suggested in the prior art.
Claim 15 is rejected using similar reasoning as corresponding claim 14 above.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484